On motion of Lanman & Lawrence, Solicitors for Complainant, and affidavit of the non-residence of the Respondent filed—It is ordered by the Court, that notice be given to Martin Baum, the Respondent in this case a non-resident, of the filing of the Complainant’s bill, by publishing this order for nine weeks successively, in the Michigan Sentinel, a public newspaper, published at Monroe, in the county of Monroe, and Territory of Michigan; and if the said Martin Baum do not appear, file a plea, demur, or answer to the said complainant’s bill of complaint, on or before the first day of the next ensuing term of this Court, provided the last publication of said notice be made at least three months previous to the said first day of said *439term, the said bill shall be taken pro confesso against him and decree made thereon, according to the statute in such case made and provided.
By the Court.
J. Kearsley, Register.
[Newspaper clipping]
Monroe, M. T.j Feb. 8, 1826. j
I certify that an advertizement, of which the above is a copy, was published nine weeks successively, in the Michigan Sentinel, published at the county seat of Monroe, M. T.
Edw. D. Ellis, Proprietor.
I do solemnly swear that a copy of the above notice was published nine weeks successively in the Michigan Sentinel Sworn & subscribed In open Court W Lawrence
Oct. 27. 1826—
John Winder Clk

Monroe, M. T. Feb. 8,1826.

Wolcott Lawrence,
To Edw. D. Ellis,
Dr.
By publishing Chancery Notice,
Wm. Oliver, s. 9 w. vs. Martin Baum
Extra papers forwarded to said Oliver Recei’d payment.
37X1 $4=5°
Edward D. Ellis.